Citation Nr: 1016217	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-26 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left hip condition.  

2.  Entitlement to service connection for left knee 
condition.  

3.  Entitlement to a rating in excess of 30 percent prior to 
August 9, 2007, for service connected PTSD.  

4.  Entitlement to a rating in excess of 50 percent from 
August 9, 2007, for service connected PTSD.  

5.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wound to the left ankle.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1964 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision.  The 
Veteran perfected a timely appeal.  

The Veteran testified at a Travel Board hearing in March 2008 
before a Veterans Law Judge; the transcript of this hearing 
is of record.  

The issues of entitlement to a rating in excess of 30 percent 
prior to August 9, 2007, for service connected PTSD and 
entitlement to a rating in excess of 50 percent from August 
9, 2007, for service connected PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's 
residuals of shell fragment wound to the left ankle does not 
approximate a moderately severe disability.  

2.  At the February 24, 2010, Board hearing, the Veteran 
expressed his desire to withdraw from appellate review his 
claim for entitlement to service connection for left hip 
condition.  

3.  At the February 24, 2010, Board hearing, the Veteran 
expressed his desire to withdraw from appellate review his 
claim for entitlement to service connection for left knee 
condition.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals shell fragment wound to the left ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.951, 4.71a, 4.73, Diagnostic Codes, 5312, 7800-7804 
(2009).

2.  The criteria for a withdrawal of the Veteran's 
substantive appeal on the issue of entitlement to service 
connection for left hip condition have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204(b), (c) (2009).  

3.  The criteria for a withdrawal of the Veteran's 
substantive appeal on the issue of entitlement to service 
connection for left knee condition have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204(b), (c) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009) and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim, what VA will seek to provide, and what the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
C.F.R. § 3.159(b)(1).  Pursuant to recent regulatory 
revisions, however, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, has been removed from that 
section effective May 30, 2008.  73 Fed. Reg. 23, 353-23, 356 
(Apr. 30, 2008).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 
22 Vet. App. 37 (2008), the United States Court of Appeals 
for Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated Vazquez-Flores I in 
Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008-
7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  
In Vazquez-Flores II, the Federal Circuit held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific and does not require the VA to notify a veteran of 
the alternative diagnostic codes or of potential daily life 
evidence. 

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO and 
the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Collectively in letters dated in April 2006 and August 2008, 
the Veteran was notified of the evidence necessary to 
substantiate a claim for an increased rating, and met all of 
the requirements noted above, including informing the Veteran 
to provide any evidence in his possession that pertains to 
the claim, consistent with the law in effect at that time.  
The letters noted above notified the Veteran how a disability 
rating and an effective date for the award of benefits is 
assigned and complied with the notice requirements in 
Dingess, Vazquez I, and II.   

After the Veteran and his representative were afforded an 
opportunity to respond to the notice identified above, the 
March 2009 supplemental statement of the case reflects 
readjudication of the claim on appeal.  Hence, while some of 
the notice was provided after the initial rating action on 
appeal, the Veteran is not shown to be prejudiced by the 
timing of the compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or an SSOC, 
is sufficient to cure a timing defect).  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims decided herein.  The Veteran's service treatment 
records and post-service VA treatment records have been 
associated with the claims file.  Additionally, he has been 
afforded the opportunity to offer testimony at a Board video 
conference hearing in May 2003 and at a Travel Board hearing 
in March 2008 before two different Veterans Law Judges.  

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claims herein decided.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the matters 
decided on appeal.  Any such error is deemed harmless and 
does not preclude appellate consideration of the matters 
herein decided, at this juncture.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

II.  Pertinent Laws, Regulations, and Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although regulations 
require that a disability be viewed in relation to its 
recorded history (see 38 C.F.R. §§ 4.1, 4.2), when service 
connection had been previously established and an increased 
rating is sought, it is the present level of disability which 
is of primary concern. Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different "staged" ratings may be warranted for different 
time periods.

Additionally, when evaluating joint disabilities based on 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. In reviewing the claim for a 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's residuals of shell fragment wound to the left 
ankle is currently rated as 10 percent disabling under 
diagnostic code (DC) 5312.  DC 5312 is in the section for 
rating muscle injuries.  When evaluating muscle group 
injuries, the Board must also determine whether there are any 
residuals that require separate ratings.  Notably, muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a) 
(2009).

Diagnostic Code 5312, which is under the foot and leg 
anatomical region, provides for evaluations for disability of 
muscle group XII.  The function of these muscles is as 
follows: Dorsiflexion (1); extension of toes (2); 
stabilization of arch (3).  The muscles include the anterior 
muscles of the leg: (1) Tibialis anterior; (2) extensor 
digitorum longus; (3) extensor hallucis longus; (4) peroneus 
tertius.  Muscle disability under this provision is evaluated 
as follows: slight (0 percent); moderate (10 percent); 
moderately severe (20 percent); and severe (30 percent).  38 
C.F.R. § 4.73, DC 5312.  

In order to warrant a higher 20 percent evaluation, the 
Veteran's symptoms would need to approximate moderate 
severity.  The medical evidence of record shows that the 
Veteran does not have moderately severe symptoms.  The 
Veteran was afforded a VA examination in January 2009.  The 
Veteran stated that his condition had gotten progressively 
worse.  Upon examination, muscle group XII was found to have 
no deficiencies and muscle strength was noted as a five (5).  
There was no residual nerve damage, residual tendon damage, 
or residuals of bone damage noted.  There were no findings of 
muscle herniation or loss of deep fascia or muscle substance.  
There was no limitation of the joint by muscle disease or 
injury.  X-rays of the left ankle showed no fracture or any 
other bony or joint abnormality.  There was no metallic 
fragment shrapnel to be seen.  Soft tissues appeared normal.  
The examiner found that the Veteran's left ankle condition 
moderately affected his chores and exercise, prevented 
sports, and had a mild impact on shopping.  

The Board notes that the examiner identified a left ankle 
scar that measured 7 centimeters by 1 centimeter.  The scar 
was not painful or tender to touch and was adherent.  The 
Board has considered rating the Veteran's scar under 
Diagnostic Codes 7800-7804, but such a rating is not 
warranted because the Veteran's scar is not on the face, does 
not limit his motion, is not deep, unstable, or painful on 
examination.  

Even considering the Veteran's subjective complaints of pain, 
the medical evidence of record did not note any additional 
limitation of motion demonstrated upon repetitive motion that 
would support a compensable evaluation.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2009); see also 38 
C.F.R. §§ 4.45, 4.59 (2008).  Thus, the preponderance of the 
evidence is against the Veteran's claim for a rating in 
excess of 10 percent for his left ankle condition.  In fact, 
the evidence as a whole does not warrant a compensable rating 
under the criteria as the evidence demonstrates a disability 
that is slight in its severity.  

However, as the Veteran's current 10 percent rating has been 
in effect and has remained unchanged since October 1967, it 
is protected under the provisions of 38 C.F.R. § 3.951 (which 
provides that ratings in effect for 20 years are protected 
from reduction).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability, pursuant to 
Hart, and that a rating in excess of 10 percent must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B.  Service Connection Claims

A veteran may withdraw his or her appeal in writing or on the 
record at a hearing at any time before the Board promulgates 
a final decision.  38 C.F.R. § 20.204 (2009).  When a veteran 
does so, the withdrawal effectively creates a situation in 
which an allegation of error of fact or law no longer exists.  
In such an instance, the Board does not have jurisdiction to 
review the appeal, and a dismissal is then appropriate.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 
20.202 (2009).  

The record reflects that the Veteran perfected a timely 
appeal of the January 2007 rating decision that denied 
service connection for left hip and left knee conditions.  
Thereafter, at the February, 24, 2010, Board hearing, the 
Veteran expressed his desire, on the record, to withdraw 
these claims from appellate review.  The Board finds that 
this statement qualifies as a valid withdrawal of the issue 
of entitlement to service connection for left hip and left 
knee conditions.  See 38 C.F.R. § 20.204 (b).  

In view of the Veteran's expressed desires, the Board 
concludes that further action with regard to this issue is 
not appropriate.  The Board does not have jurisdiction over 
these withdrawn claims.  As such, the issues are dismissed.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of shell fragment wound to the left ankle is denied.  

The claim for entitlement to service connection for left 
ankle condition is dismissed.  

The claim for entitlement to service connection for left hip 
condition is dismissed.  


REMAND

With respect to the Veteran's claims for increased ratings 
for his service-connected PTSD, the Board has determined that 
further development is warranted.  At the February 2010 Board 
hearing the Veteran indicated that he was participating in 
individual therapy sessions at the Washington DC VA medical 
center.  The most recent mental health treatment note is 
dated in January 2008.  At the February 2010 hearing the 
Veteran stated that his last session had been in November 
2009.  Thus, the Veteran has indicated ongoing treatment for 
his PTSD and therefore ongoing medical records should be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002). The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, on remand, the RO must obtain all 
outstanding pertinent medical records from the Washington DC 
VA medical center, following the procedures prescribed in 38 
C.F.R. § 3.159 as regards requesting records from Federal 
facilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all 
outstanding records of evaluation and/or 
treatment of the Veteran from the 
Washington DC medical center, to 
specifically include all records of 
treatment since January 2008.  The AMC/RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
following a review of the entire claims 
file, readjudicate the Veteran's claims 
for entitlement to a rating in excess of 
30 percent prior to August 9, 2007, for 
service connected PTSD and entitlement to 
a rating in excess of 50 percent from 
August 9, 2007, for service connected 
PTSD, in light of all pertinent evidence 
and legal authority.  The RO's 
adjudication of the ratings assigned for 
the Veteran's PTSD disability should 
include consideration of whether staged 
ratings, pursuant to Hart v. Mansfield, 
21 Vet. App. 505 (2007) (a claimant may 
experience multiple distinct degrees of 
disability that might result in different 
levels of compensation from the time the 
increased rating claim was filed until a 
final decision is made) are appropriate.  
If the benefits sought are not granted to 
the Veteran's satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




		
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


